Citation Nr: 0003155	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Whether the October 1991 RO rating decision contains clear 
and unmistakable error (CUE) for denying service connection 
for hypertension.

Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

Entitlement to service connection for heart disease, status 
post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from July 1959 to 
December 1959 and from February 1983 to December 1983, and 
active service from January 29 to May 24, 1991 during the 
Persian Gulf War (PGW).  He also had many years of service 
with the United States Army Reserve.

An October 1991 RO rating decision denied service connection 
for hypertension.  The veteran was notified of this 
determination in November 1991 and he did not appeal.  In 
1995, he submitted an application to reopen the claim for 
service connection for hypertension and a claim for service 
connection for heart disease.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that determined there 
was no new and material evidence to reopen the claim for 
service connection for hypertension and denied the claim for 
service connection for heart disease.  During the processing 
of this appeal, the veteran argued that there was CUE in the 
October 1991 RO rating decision for denying service 
connection for hypertension.  In February 1998, the Board 
remanded the case to the RO for adjudication of this matter.  
A May 1998 RO rating decision determined that there was no 
CUE in the October 1991 RO rating decision, denying service 
connection for hypertension, and the veteran appealed this 
issue.

The issue of service connection for heart disease will be 
addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  The October 1991 RO rating decision notes that service 
connection for borderline hypertension was denied because it 
was considered to have pre-existed the veteran's recent 
active service and was not aggravated therein.

2.  The medical evidence of record in October 1991 does not 
clearly and unmistakably show that the veteran had 
hypertension prior to entry into service in January 1991.

3.  The medical evidence of record in October 1991 does not 
contain sufficient clinical findings to demonstrate the 
presence of chronic hypertension to support the conclusions 
that the veteran had such a condition and that it had its 
onset in service.

4.  The veteran did not appeal the October 1991 RO rating 
decision, denying service connection for hypertension.

5.  Evidence received subsequent to the October 1991 RO 
rating decision with regard to the veteran's hypertension is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for this condition.

6.  Competent (medical) evidence has been received showing 
the presence of chronic hypertension and raising the 
reasonable possibility that it is related to the veteran's 
service during the PGW.

CONCLUSIONS OF LAW

1.  The October 1991 RO rating decision, denying service 
connection for hypertension, was not based on CUE.  38 C.F.R. 
§ 3.105(a) (1999).

2.  The unappealed October 1991 RO rating decision, denying 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  New and material evidence has been received to reopen the 
claim for service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the October 1991 RO Rating Decision Contains CUE 
for Denying Service Connection for Hypertension

The veteran's claim that the October 1991 RO rating decision 
contains CUE for denying service connection for hypertension 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
this claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).


The criteria for establishing service connection for a 
disability are noted above.  A 10 percent evaluation is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Code 7101 (1999).  Note (1):  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.


A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).


The evidence of record at the time of the October 1991 RO 
rating decision, denying service connection for hypertension, 
essentially consisted of service, private, and VA medical 
records, and statements of the veteran to the effect that he 
had hypertension that had its onset during service during the 
PGW.  The medical records do not show the presence of 
hypertension during the veteran's periods of active duty 
training from July 1959 to December 1959 or from February 
1983 to December 1983.  Hence, the evidence does not show 
that the veteran's hypertension was incurred in or aggravated 
while performing active duty for training in order to support 
the conclusion that service connection should be granted for 
hypertension based on this service.

The medical records include a service department report of 
the veteran's examination in February 1990, prior to entry 
into service during the PGW, that shows an elevated blood 
pressure reading of 130/96.  A service department medical 
report of the veteran's treatment in February 1991 shows 
elevated blood pressure readings of 154/100 and 140/100.  It 
was noted that he was referred to outpatient for a 5-day 
blood pressure check (the report of a 5-day blood pressure 
check was not then of record).  A service department report 
of the veteran's medical examination from service in March 
1991 shows a blood pressure reading of 120/90.  It was noted 
that the veteran was mildly hypertensive and he was 
recommended for follow-up with a low salt diet and weight 
reduction for this condition.  A report of the veteran's VA 
medical examination in August 1991 shows that his blood 
pressure was taken in 3 positions.  Seated it was 140/90, 
lying down it was 138/88, and standing it was 140/94.  The 
impression was history of borderline to mild systolic and 
diastolic hypertension, and he was recommended for 
continuance of a salt restricted diet, to lose weight, and to 
have his blood pressure checked 2 to 3 times per year.  It 
was noted that he could be treated if he became more 
hypertensive.

A review of the medical evidence of record in October 1991 
does not show that the veteran clearly and unmistakably had 
hypertension prior to entry into service in January 1991.  
Hence, it should have been presumed that he did not have 
hypertension at the time of his entry into service at the 
time of the October 1991 RO rating decision.  38 U.S.C.A. 
§§ 1111 and 1137.  The conclusion in the October 1991 RO 
rating decision that the veteran had hypertension prior to 
entry into service in January 1991 is not supported by the 
evidence then of record.  

The question now for the Board to decide is whether the 
October 1991 RO rating decision was based on CUE for denying 
service connection for hypertension.  That is, was the error 
in concluding that the hypertension existed prior to the 
veteran's entry into service in January 1991 such that, had 
it not been made, the outcome would have been materially 
different.  Damrel, 6 Vet. App. 242, 245.

The medical evidence of record in October 1991 does not 
contain sufficient clinical findings to show the presence of 
chronic hypertension.  38 C.F.R. § 3.303(b) (1999).  The 
service department report of the veteran's medical 
examination in March 1991 for separation from service shows 
that the veteran's blood pressure was 120/90 or a somewhat 
better reading than his blood pressure reading of 136/96 in 
February 1990 prior to entry into service in January 1991.  
Also, the report of his VA medical examination in August 1991 
notes the presence of borderline to mild systolic and 
diastolic hypertension by history only.  Hence, there was 
insufficient medical evidence of record in October 1991 to 
demonstrate the presence of chronic hypertension and for the 
RO to conclude that the veteran had chronic hypertension that 
was incurred during the veteran's service in the PGW.

A review of the medical evidence of record at the time of the 
October 1991 RO rating decision does not show that this 
decision was based on CUE for failing to grant service 
connection for hypertension because of the error in 
concluding that this condition preexisted his entry into 
service in January 1991.  Based on the evidence then of 
record, the Board cannot say what the outcome would have been 
had this error not been made.


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Hypertension

The October 1991 RO rating decision determined that service 
connection was not warranted for hypertension.  The veteran 
was notified of this determination and he did not appeal.  
Hence, the October 1991 RO rating decision, denying service 
connection for hypertension is final with the exception that 
the veteran may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the October 1991 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran has chronic hypertension and whether it is related to 
an incident of active service).  For evidence to be new and 
material it must be of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the October 1991 RO 
rating decision, denying service connection for hypertension, 
is noted in Section I of this decision.  Those records 
contain insufficient clinical findings to demonstrate the 
presence of chronic hypertension and to show that it had its 
onset in service.

Since the October 1991 RO rating decision, various evidence 
has been submitted, including additional service department 
medical records of the veteran's treatment during the PGW, 
including the report of his 5-day blood pressure recordings; 
private medical reports of the veteran's treatment in 1995 
that clearly show the presence of chronic hypertension; 
testimony of the veteran at a hearing before the undersigned 
in April 1999 to the effect that he was prescribed Vasotec 
for hypertension in 1988; and a private medical report dated 
in September 1999 with the opinion that raises the reasonable 
possibility that the veteran's hypertension was aggravated by 
active service.  This evidence contributes a more complete 
picture to the veteran's claim for service connection for 
hypertension and is so significant that it must be considered 
in order to fairly decide the merits of this claim.  Hodge, 
155 F.3d 1356; Elkins v. West, 12 Vet. App. 209 (1999).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
hypertension.


Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins, 
12 Vet. App. 209.  The Court also noted that, in rejecting 
the Colvin reasonable-possibility-of-outcome-change test, 
Hodge effectively decoupled the existing relationship under 
the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

In this case, the Board finds that the veteran has submitted 
(competent) medical evidence that shows the presence of 
hypertension and that raises the reasonable possibility that 
it had its onset in service or clearly and unmistakably 
existed prior to entry into service in January 1991 and was 
aggravated by active service.  Hence, the veteran's claim for 
service connection for hypertension is plausible and well 
grounded.




ORDER

The October 1991 RO rating decision did not contain CUE for 
failing to grant service connection for hypertension.

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension, and this claim 
is well grounded.  To this extent, the appeal is granted.


REMAND

Since the Board has held that the claim for service 
connection for hypertension is reopened and well grounded, 
the entire evidentiary record must be considered.  
Consequently, the case is remanded to the RO for 
consideration of the issue of entitlement to service 
connection for hypertension prior to appellate consideration 
of this issue in order to ensure due process to the veteran, 
pursuant to the decision of the Court in Bernard v. Brown, 4 
Vet. App. 384 (1993).

Where there is a reasonable possibility that a current 
condition is related to a condition experience in service, VA 
should seek a medical opinion as to whether the veteran's 
current condition is in any way related to the condition 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).
In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should submit the veteran's 
claims folder to a VA medical facility 
for review by a specialist in 
cardiovascular disabilities in order to 
obtain an opinion as to the onset and 
progression, if any, of his hypertension.  
If the reviewer opines that the 
hypertension existed prior to the 
veteran's entry into service in January 
1991, he or she should express an opinion 
as to whether it is as likely as not that 
this condition increased in severity 
during the veteran's active service from 
January to May 1991.  The examiner should 
support the opinion/s by discussing 
medical principles as applied to the 
medical evidence in the veteran's case.  

2.  After the above development, the RO 
should review the claims for service 
connection for hypertension and heart 
disease.  If a decision remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



